Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 1 of 18




                   Exhibit 1
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 2 of 18




1
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 3 of 18




2
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 4 of 18




3
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 5 of 18




4
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 6 of 18




5
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 7 of 18




6
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 8 of 18




7
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 9 of 18




8
    Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 10 of 18




9
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 11 of 18




10
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 12 of 18




11
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 13 of 18




12
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 14 of 18




13
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 15 of 18




14
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 16 of 18




15
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 17 of 18




16
     Case 1:20-cv-04336-MKV Document 22-1 Filed 10/06/20 Page 18 of 18




17
